DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and arguments filed on September 22, 2021 have been received and entered. Claim 1 has been amended, while claims 2, 5-7, 11-12, 15-16, 21 23-48 have been canceled. Claims 1, 3-4, 8-10, 13-14, 17-20 and 22 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-14, 17-21 (group I) in the reply filed on November 11, 2019 was acknowledged. Applicant further elect Cas9 nuclease as DNA sequence modifying enzyme. Therefore, claims 5-6 were withdraw as they are drawn to non-elected species. It is relevant to note that the withdrawn species would be considered for rejoinder following elected species are found allowable.
Claim 22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2019. 
Claims 1, 3-4, 8-10, 13-14, 17-19 and 20 are under consideration. 

Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-10, 13-14, 17 and 18 remain  rejected under 35 U.S.C. 103 as being unpatentable over Noble et al (Sci. Adv. April 5, 2017;3: e1601964 , 1-7)/Esvelt et al (US20190241879, dated 08/08/2019, effective filing date 09/09/2016, art of record ) and Akbari et al (ACS Synth Biol. 2014 Dec 19; 3(12): 915-928, IDS). 
Claim interpretation: The claims recites a vector (i) a first gene encoding a DNA sequence modifying enzyme, wherein the DNA modifying enzyme induces one or more sequence modifications in an endogenous copy of an essential gene; (ii) a first promoter operably linked to regulating/that regulates an expression of the first gene encoding the DNA sequence 
There is no specific requirement in the vector of base claim to comprise one or more genes encoding a guide RNA targeting the essential gene resulting in the essential gene being rendered non-functional nor do they require an additional element or gRNA that cleaves in trans to disrupt any endogenous wild type copies of essential gene and a recoded version of the essential gene resistant to cleavage and gene conversion with cleaved version to rescue in cis.  The wherein phrase merely recites mechanism and possible method of rescuing essential gene without reciting all the elements of the vector gene drive system. 
With respect to claims 1, 3-4, 7-8, 10, 13, 17-18, Noble et al teach a drive architecture that rescues the function of the target gene, which involves targeting multiple sites within the 3' end of a gene for cutting by the drive and including a completely genetically recoded copy (rescue gene) of this 3' target sequence in the drive construct. Noble et al teach a construct reconstitutes the target gene after cutting - so an essential gene can be chosen as the target to select against resistant alleles – and uses multiple gRNAs, wherein the construct comprises: (a) recoded target gene (rescue gene), (b) plurality of gRNAs,(c)  CRIPR nuclease (Cas9 a DNA modifying enzyme), (d) Cargo and  (d) arbitrary homology (see figure 1C, see below). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

											

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The vector disclosed in Noble appears to be structurally similar to one claimed in the instant application. It is further disclosed that a resistant allele is expected  to arise whenever the cell repairs the drive-induced DSB using nonhomologous end joining (NHEJ) instead of HR, a process that typically introduces a small insertion or deletion mutation at the target sequence as the constructs with a single gRNA cut only at a single site, a substantial fraction of NHEJ events will create drive-resistant alleles that could prevent the construct from spreading to the entire population (Fig. 1B, page 1, col. 2, para. 1) meeting the limitation in part of claims 1, 3-4. 

Noble et al/ Esvelt differ from claimed invention by not disclosing that a rescue transgene being positioned in a chromosomal or extrachromosomal location that is different from the location of the endogenous copy of the essential gene and vector comprising a second promoter operably linked to the recoded rescue gene. 
However, before the effective filing date of instant application, Akbari discloses a method to silence the expression of dah or o-fut1, by making a transcription unit (the toxin) encoding an 2-mer of two synthetic miRNAs, designed to base pair with 100% complementarity to the relevant target  transcript. Akbari provide explicit motivation 
The expression of each miRNA multimer was driven by a modified version of the maternal-specific bicoid (bcd) promoter (a tissue specific promoter limitation of claim 14). It is further disclose that adjacent to each of these transcription units a second transgene (the antidote~ analogous to rescue gene) encoding a version of either dah or o-fut1 recoded so as to be resistant to silencing by the maternally deposited synthetic miRNAs, with expression being driven by the transient, early promoter from the bottleneck (bnk) gene (see page 917, col. 2, apr4a. 2). It is disclosed that mothers carrying Medea cause the death of all progeny that fail to inherit Medea (figure 1A). It is disclosed that the synthetic Medea elements consist of two genes that includes maternally expressed miRNAs (the toxin) silence (red line during oogenesis) the expression of a maternally expressed transcript (gray line) that normally provides a product essential for early embryonic development. The rescue of Medea-dependent maternal-effect lethality occurs when progeny inheriting Medea express a version of the silenced maternal mRNA sufficient to rescue normal development (green line). It is disclosed that progeny that fail to inherit Medea die because the endogenous levels of the maternally deposited mRNA (red line during embryogenesis) are insufficient for normal development. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art of Noble/Esvelt,  and Akbari to modify the vector comprising recoded target gene, sgRNAs, CRISPR nuclease (cas9), Cargo and arbitrary homology to include another promoter that is operably linked to the rescue gene (recoded gene) as suggested in Akbari such that the drive construct induces a double-strand break (DSB) at its own position thereby producing a small insertion/deletion/substitution mutation at the cut site, which results in a drive-resistant allele (see page 1, figures 1, 2) as disclosed in Noble/Esvelt, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to integrate essential gene and recoded gene on different chromosomes serves as an important molecular containment mechanism as suggested by Akbari  in order to facilitate recombination DSB in the endogenous essential gene and gene drive that could occur between a cleaved loci to create resistant alleles at the endogenous essential gene locus (see figure 1C Noble).  Absent evidence of any unexpected superior result, one of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported similar concept as disclosed in Nobel /, Esvelt, thereby creating DSB in the endogenous essential gene to create a resistant allele. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al (Sci. Adv. April 5, 2017;3: e1601964 , 1-7)/Esvelt et al (US20190241879, dated 08/08/2019, effective filing date 09/09/2016, art of record ) and Akbari et al (ACS Synth Biol. 2014 Dec 19; 3(12): 915-928) as applied above and further in view of Guilinger et al (Nature Biotechnology, 2014, 32(6), 577-583). 
The teaching of Noble/Esvelt and Akbari have been described above and relied in same manner. The combination of reference differ from claimed invention by not disclosing when a nuclease domain of Cas9 is inactivated through one or more mutations, and the vector comprises a different nuclease domain.
Before the effective filing date of instant application, Guilinger et al disclose Cas9 that  cleaves double-stranded DNA at a sequence programmed by a short single-guide RNA (sgRNA), result in off-target DNA modification that may be detrimental in some applications. Guilinger et al teach improving DNA cleavage specificity by producing a fusions of catalytically inactive Cas9 and FokI nuclease (fCas9). It is disclosed that DNA cleavage by fCas9 modified target DNA sites with >140-fold higher specificity than wild-type Cas9 and with an efficiency similar to that of paired Cas9 ‘nickases. The specificity of fCas9 was at least fourfold higher than that of 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art of Noble/Esvelt, Akbari and Guilinge to modify the vector comprising recoded target gene, sgRNAs, CRISPR nuclease (cas9), Cargo and arbitrary homology to substitute Cas9 with a catalytically inactive Cas9 and FokI nuclease as suggested by Guilinger such that the drive construct induces a double-strand break (DSB) at its own position on the homologous chromosome, which is repaired by nonhomologous end joining (NHEJ)  thereby producing a small insertion/deletion/substitution mutation at the cut site, which results in a drive-resistant allele (see page 1, figures 1, Noble ), before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to facilitate DNA cleavage by fCas9 modified target DNA sites with higher specificity as compared to wild type Cas9 to create DSB in the endogenous essential gene and gene drive that could occur between a cleaved loci and repair by NHEJ to create resistant alleles at the endogenous essential gene locus (see figure 1C Noble).  Absent evidence of any unexpected superior result, one of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported similar concept as disclosed in Nobel /, Esvelt, thereby creating DSB in the endogenous essential gene to create a resistant allele. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
	Applicant disagree with the rejection arguing that clarifies the language of the claim and provides a specific configuration of the construct recited in the base claim that requires rescue gene to repair endogenous gene. Applicant has previously argued that the system as claimed there is a destruction of essential target gene there is no subsequent copying of the target gene by HR. Given that the target gene is essential, the progeny that fail to inherit the claimed construct (carrying a replacement copy of the essential gene) will be lost. As such, the driving force behind the spread of the claimed construct is not a copying of the construct by homologous recombination but rather rescue of the progeny that carry the rescue transgene when the claimed construct is inserted in one of their chromosomes or an extrachromosomal element, and killing of progeny that do not have a copy of the rescue transgene when the claimed construct is not inserted a chromosomal or an extrachromosomal location. Applicant argues that ClvR system as claimed, the loss of function alleles (LOF) created by cleavage propagate independently of the presence of ClvR in one or the other parent. It is these LOF alleles that result in killing of 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it is noted that claimed vector is broad and read on any gene including one disclosed in secondary reference that is expressed under the control of any promoter. Thus, base claim in part read on approach described in Akbari that could work in a female who provides a product with inactivated essential target gene of Noble/Esvelt. The other recoded essential gene under the control of a promoter provides essential gene function as suggested in Akbari in the equivalent context. Applicants have further engaged in selective reading of the teachings of Noble/Esvelt to formulate the grounds for teaching away. As previously indicated, Noble teaches a construct reconstitutes the target gene after cutting - so an essential gene can be chosen as the target to select against resistant alleles – and uses multiple gRNAs, wherein the construct comprises: (a) recoded target gene (rescue gene), (b) plurality of gRNAs, (c)  CRIPR nuclease (Cas9 a DNA modifying enzyme), (d) Cargo and  (d) arbitrary homology (see figure 1C, see below). Esvelt teaches methods of generating a toxin-antitoxin gene drive system based on similar concept that includes (a) inserting into a genome of an organism one or more DNA cassettes encoding a toxin in the form of one or more preselected CRISPR nuclease genes (cas9), one or more corresponding guide RNAs, and appropriate expression signals, wherein when expressed, the preselected CRISPR genes cut and disrupt a target gene required for viability or fertility of the organism, and (b) inserting into the genome of the organism one or more DNA cassettes encoding one or more cargo genes and an antitoxin comprising at least one copy of one or more recoded versions of the target gene (rescue gene), wherein the recoded versions of the target gene comprise one or more sequence modifications in the nucleic acid sequence of the target gene wherein the one or more modifications prevent cutting of the recoded gene by the nuclease and do not alter the amino acid sequence of the expressed recoded target gene from that of the expressed target gene, and wherein expressing the one or more recoded target genes is 
	Applicant distinguishes the invention from the teaching of Akbari method that requires the use of RNAi to silence a gene whose activity is only required during embryogenesis but not in the oocyte in which the silencing occurs. Applicant assert that Akbari method only applies to a very specific class of genes in which the mother makes the mRNA and/or the protein, i.e., it is not required for oogenesis but rather only for embryogenesis after fertilization. This class of genes is very rare (e.g., on the order of a dozen). Thus, the Medea approach described in Akbari who provides a product with the above characteristics. In contrast, the claimed ClvR system leads to the inactivation through mutation of any essential gene, regardless of when and where the gene product is normally synthesized. This can be the female, the male and/or in organisms that do not have the sperm/oogenesis/egg distinction (e.g., yeast). Second, the Rescue with ClvR is a recoded gene under the control of its own. In contrast, the Akbari Medea approach only works when the recoded version is only expressed in the early embryo and at a very specific time. If the recoded version were expressed under the control of its own promoter (as with ClvR) the approach would not work since then the recoded version would be expressed during oogenesis, which would prevent the RNAi from bringing about a decrease in the levels of the mRNA/protein during oogenesis needed to cause lethality in the embryo (because the recoded version is RNAi resistant). Finally, with ClvR system as claimed, the loss of function alleles (LOF) created by cleavage propagate independently of the presence of ClvR in one or the other parent. If these LOF alleles that result in killing of homozygotes that lack the ClvR element and its encoded rescue. These LOF homozygotes may not have a parent that carries ClvR (the parents can be heterozygous for the LOF allele and otherwise lacking in ClvR). As such, the claimed system is different from Akbari’s Medea system, because with ClvR the effect of Cas9 is to generate LOF alleles that will ultimately (sooner or later) cause the death of individuals lacking the ClvR- bearing chromosome, thereby resulting in a relative increase in the frequency of ClvR. In contrast, with Medea type mechanisms that involve RNAi, only the immediate progeny of a mother carrier can be made to die because they lack the maternal product normally provided. As such, one skilled in the art would not have been motivated to arrive at the claimed invention with any reasonable expectation of success based on the teachings of Akbari. Applicants’ arguments have been fully considered, but are not found persuasive.
	In response to applicant’s argument that Akbari teaching is limited to a very specific class of genes in which the mother makes the mRNA and/or the protein and/or class of genes is very rare is not persuasive because claims as such do not require any specific gene nor do not claims as such exclude the specific class of genes disclosed in Akbari. 
	In response to applicant's argument that Madea system of Akbari would only involve immediate progeny of mother carrier to die or the system works only with tissue specific promoter, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 oded version were expressed under the control of its own promoter, to optimize the process in order to achieve better homologous recombination, a process without requiring homologous recombination or any underlying mechanism) are not required in the rejected claim(s).  The base claim as such do not require ClvR comprising two linked chromosomal components comprising a germline-expressed Cas9 and guide RNAs (gRNAs) that disrupts endogenous copies of a gene whose product is essential, while other is the recoded version of the essential gene resistant to cleavage and gene conversion with cleaved copies thereby providing essential gene function as argued by applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, claims are directed to a vector that is structurally obvious over combination of reference. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 8-10, 13-14, 17-19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-17,  27-29 of copending Application No. 16673823 in view of Noble et al (Sci. Adv. April 5, 2017;3: e1601964 , 1-7). It is noted applicant’s amendments to the claim deleting the conditional clause necessitated instant provisional double patenting rejection. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a vector gene drive system that is structurally and functionally similar. For instance, claims in the instant application is directed to a vector, comprising: a first gene encoding a DNA sequence modifying enzyme, wherein the DNA modifying enzyme induces one or more sequence modifications in an endogenous copy of an essential gene; a first promoter regulating/that regulates an expression of the first gene encoding the DNA sequence modifying enzyme; a second gene encoding a rescue transgene; a second promoter regulating/that regulates an expression of the rescue transgene; and optionally, one or more cargo sequences; wherein the vector comprises one or more additional sequences, wherein the one or more additional sequences allow the vector to be positioned in a chromosome or an extra-chromosomal element, and wherein the DNA sequence modifying enzyme is Cas9 nuclease, the one or more sequence 

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hammond A, et al. (2016) A CRISPR-Cas9 gene drive system targeting female reproductionin the malaria mosquito vector Anopheles gambiae. Nat Biotechnol 34: 78–83.
Gantz VM, et al. (2015) Highly efficient Cas9-mediated gene drive for population modification of the malaria vector mosquito Anopheles stephensi. Proc Natl Acad Sci USA 112:E6736–E6743. 
Tham et al.  DNA Repair 38 (2016) 75–83.
Jinek et al (W02013/176772, 11/28/2013, art of record)  teach an expression vector comprising:  (i) a nucleotide sequence encoding a DNA-targeting RNA, wherein the DNA-targeting RNA comprises: (a) a first segment comprising a nucleotide sequence that is complementary to a sequence in a target DNA; and  (b) a second segment that interacts with a site-directed modifying polypeptide; and (ii) a nucleotide sequence encoding the site -directed modifying polypeptide, wherein the site- directed modifying polypeptide comprises: (a) an RNA-binding portion that interacts with the DNA-targeting RNA; and  (b) an activity portion that modulates transcription within the target DNA, wherein the site of modulated transcription within the target DNA is determined by the DNA-targeting RNA (see claim 13 of ‘772).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632